The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to:  Application filed 11 May 2021
Claims 1-20 are pending. Claims 1, 8 and 15 are independent claims

Applicant’s Response
In Applicant’s Response dated 24 Aug. 2022, Applicant amended claims 1-3, 8-10 and 15-17; argued against all rejections previously set forth in the Office Action dated 26 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Pub. No.: US 2011/0238437 A1; Filed: Mar. 24, 2011) (hereinafter “Zhou”).

Regarding 1, 8 and 15, Zhou disclose a method for creating one or more fields for a database object in a database system, the method comprising:
prior to run-time
displaying, via a user interface presented on a display device, a first page for the database object defined in the database system (0092-0093; 0099-0102; Figs 5 & 6).
in response to a request to create a form field for the database object: displaying within the first page, via the user interface presented on the display device, a plurality of field creation options for creating additional form fields for the database object (0092-0093; 0099-0102; Figs 5 & 6);
creating the form field for the database object in the database system based on a selection of one of the field creation options that is received from the user interface presented on the display device (0092-0093; 0099-0102; Figs 5 & 6);
displaying, at the display device, a user interface element via the same user interface that received  the selection used to create the form field, wherein the user interface element includes the form field for the database object to allow a user to visualize how the form field for the database object is to be displayed during- run time without requiring the user to change to a second user interface and during run-time (0092-0093; 0099-0102; Figs 5 & 6);
sending a second page to be displayed on the display device, the second page including the form field for the database object created prior to run-time, and the form field of the second page accommodating addition of new data to the database system, wherein the second page is different than the first page that was displayed prior to run- time (0092-0093; 0099-0102; Figs 5 & 6).

Regarding dependent claims 2, 9 and 16, Zhou disclose the method of claims 1, 8 and 15 respectively, wherein the user interface presented on the display device is a web-based user interface and the first page is displayed via a web browser (0072; 0075).

Regarding dependent claims 3, 10 and 17, Zhou disclose the method of claims 2, 9 and 16 respectively, wherein the first page includes software instructions executable by the web browser to display the plurality of field creation options (0092-0093; 0099-0102; Figs 5 & 6).
Regarding dependent claims 4, 11 and 18, Zhou disclose the method of claims 3, 10 and 17 respectively, wherein the software instructions are Javascript software instructions (0071-0072).
Regarding dependent claims 5, 12 and 19, Zhou disclose the method of claims 1, 8 and 15 respectively, wherein the database system is a multi-tenant system (0017-0021; 0070; 0143).
Regarding dependent claims 6, 13 and 20, Zhou disclose the method of claims 1, 8 and 15 respectively, wherein the field creation options include at least a field type and a field name (0007-0009).
Regarding dependent claims 7 and 14, Zhou disclose the method of claims 1 and 8 respectively, further including displaying, in response to the receipt of the request to create the field for the database object, a selectable option allowing creation of the field via a second user interface presented on the display device (0092-0093; 0099-0102; Figs 5 & 6).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  A new ground(s) of rejection is made in view of Zhou.
It is noted that Applicant’s amendment to the independent claim 
significantly changes the scope of the claimed invention when interpreted as a whole.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768